Alexander, J.
(concurring in part, dissenting in part) — I concur with the decision of the majority that all of the deeds before us purporting to convey fee simple title do exactly that. I also agree with its determination that other deeds which do not contain language indicating a conveyance of fee simple, but which purport to convey specific tracts of land without restriction on the use of the conveyed land, also convey fee simple title. I disagree with the majority only with respect to its determination of the effect of one deed, that from George Simpson to the Milwaukee Railroad, dated May 4, 1907. In my judgment, that deed conveyed only an easement. I, therefore, dissent in part.
Most of the deeds, as the majority notes, expressly convey fee simple title with no limitation on the use of the *463land. I readily agree with the majority that those deeds convey fee simple title. The majority also correctly observes that "where there is no language in the deed relating to the purpose of the grant or limiting the estate conveyed, and it conveys a definite strip of land, the deed will be construed to convey fee simple title.” Majority op. at 439-40. Finally, it correctly recognizes that where a deed indicates that the grantor intends to convey to the grantee "a right of way for railroad purposes,” an easement is created even if the deed is in the form that usually conveys fee title. Majority op. at 439; Swan v. O’Leary, 37 Wn.2d 533, 537, 225 P.2d 199 (1950).
Applying the aforementioned principles, it is apparent that the deed from Simpson to the Milwaukee Railroad, unlike the other deeds at issue in the case, does not convey a fee simple estate. Rather, it conveys an easement. I reach that conclusion for several reasons. First, the deed does not expressly indicate that fee simple title is being conveyed. Second, it is captioned a "Right of Way Deed,” and it purports only to convey a strip of land "over and across” a much larger tract of land. Clerk’s Papers at 561. Significantly, the deed contains language, not present in the other deeds before us, that the grantor, Simpson, released all damage claims "occasioned by the location, construction, maintenance and operation of a Railway over and upon the premises hereby conveyed.” Clerk’s Papers at 561. This language lends support to the argument that Simpson intended to convey only a right of way for railroad purposes.
While the majority acknowledges that language such as that in the Simpson deed can be construed as creating an easement, it concludes that because the deed did not limit the purpose of the conveyance, it "conveyed fee simple title regardless of the caption.” Majority op. at 444. I disagree. In my judgment, the captioning of the deed as a Right of Way deed, the lack of any mention that a fee simple estate is conveyed, and the other language in the deed relating to relinquishment of any damage claims re*464lating to the operation of a railway indicate an intention to convey nothing more than an easement.
Durham, C.J., concurs with Alexander, J.
Reconsideration denied November 20, 1996.